                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IBRAHIM HASSAN, et al.,                          Case No. 19-cv-01003-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                   v.                                        DISMISS
                                   9

                                  10        FACEBOOK, INC.,                                  Re: ECF No. 14
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Facebook, Inc.’s motion to dismiss. ECF No. 14. The

                                  14   Court will grant the motion in full.

                                  15   I.       BACKGROUND

                                  16            Plaintiffs Ibrahim Hassan, Anjeza Hassan, Kosta Hysa, and Mirela Hysa are Facebook

                                  17   users who created accounts between 2007 and 2009. ECF No. 1 (“Compl.”) ¶¶ 3-6. Plaintiffs

                                  18   used the Facebook Messenger application to communicate with others via calls and instant

                                  19   messages. Id. They shared “personal, intimate, secure information” via Messenger including

                                  20   “current addresses, social security numbers, birthdays, driver licenses, personal and intimate

                                  21   pictures, personal and intimate conversations, and life-making decisions.” Id. ¶ 12. They assert

                                  22   that Facebook, “without authorization, exposed all the above data collected from all four Plaintiffs

                                  23   for its own financial gain.” Id. ¶ 10.

                                  24            Plaintiffs now bring suit against Facebook asserting three causes of action. First, Plaintiffs

                                  25   plead that Facebook violated the Federal Trade Commission Act (“FTC Act”) by falsely

                                  26   representing that their “personal data were secured and private” and by “failing to implement

                                  27   reasonable and appropriate security measures or follow industry standards for data security, and

                                  28   failing to comply with its own posted privacy policies.” Compl. ¶¶ 16-17. Specifically, Plaintiffs
                                   1   complain of the harvesting and selling of data to Cambridge Analytica, as well as Facebook

                                   2   “allow[ing] over 150 companies to access and use [their] personal data for its own monetary

                                   3   profits, without [their] permission and consent.” Id. ¶ 18. Second, Plaintiffs allege public

                                   4   disclosure of private facts based on Facebook giving companies such as Netflix, Spotify, and the

                                   5   Royal Bank of Canada access to “read, write, and delete” their private messages without consent.

                                   6   Id. ¶¶ 22-23. Third, Plaintiffs allege breach of contract based on Facebook’s “fail[ure] to comply

                                   7   with its own user agreement knowing that it is misusing our personal information.” Id. ¶ 26.

                                   8   Plaintiffs seek damages in the amount of $5,000,000. Id. ¶ 32.

                                   9          Facebook now moves to dismiss for failure to state a claim. ECF No. 14. Plaintiffs

                                  10   oppose. ECF No. 29. Facebook has filed a reply. ECF No. 30.

                                  11   II.    LEGAL STANDARD

                                  12          A complaint must contain a short and plain statement of the claim showing that the pleader
Northern District of California
 United States District Court




                                  13   is entitled to relief in order to give the defendant fair notice of what the claim is and the grounds

                                  14   upon which it rests. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  15   To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter,

                                  16   accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S.

                                  17   662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  18   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  19   alleged.” Id. In determining whether a plaintiff has met this plausibility standard, the Court

                                  20   accepts all factual allegations as true and construes the pleadings in the light most favorable to the

                                  21   plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  22   III.   DISCUSSION

                                  23          For the reasons below, the Court will dismiss Plaintiffs’ complaint with leave to amend.

                                  24          A.      Claim One

                                  25          Facebook contends that “Plaintiffs’ first cause of action must be dismissed because the

                                  26   FTC Act does not create a private right of action.” ECF No. 14 at 6. Facebook is correct. “The

                                  27   [FTC] Act nowhere purports to confer upon private individuals, either consumers or business

                                  28   competitors, a right of action to enjoin the practices prohibited by the Act or to obtain damages
                                                                                           2
                                   1   following the commission of such acts.” Holloway v. Bristol-Myers Corp., 485 F.2d 986, 988-89

                                   2   (D.C. Cir. 1973). Courts have consistently held “that consumers and members of the public at

                                   3   large may not maintain a private action to enforce the FTCA.” Gajo v. Chicago Brand, Case No.

                                   4   17-cv-00380-EMC, 2017 WL 2473142, at *1 (N.D. Cal. June 8, 2017). Accordingly, “private

                                   5   litigants may not invoke the jurisdiction of the federal district courts by alleging that defendants

                                   6   engaged in business practices proscribed by” the Act. Dreisbach v. Murphy, 658 F.2d 720, 730

                                   7   (9th Cir. 1981).

                                   8          For this reason, Plaintiffs’ first claim fails as a matter of law. When granting a motion to

                                   9   dismiss, the court should grant leave to amend “unless it determines that the pleading could not

                                  10   possibly be cured by the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497 (9th

                                  11   Cir. 1995) (internal quotation marks and citation omitted). Because there are no facts that can cure

                                  12   Plaintiffs’ legally defective claim under the FTC Act, that claim is dismissed with prejudice.
Northern District of California
 United States District Court




                                  13          B.      Claim Two

                                  14          To state a claim for public disclosure of private facts under California law, a plaintiff must

                                  15   allege “(1) public disclosure, (2) of a private fact, (3) which would be offensive and objectionable

                                  16   to the reasonable person, and (4) which is not of legitimate public concern.” Taus v. Loftus, 40

                                  17   Cal. 4th 683, 717 (2007). Facebook argues that “Plaintiffs fail to allege what specific facts were

                                  18   disclosed by Facebook, when, to whom, and how.” ECF No. 14 at 7. First, Facebook points out

                                  19   that Plaintiffs do not identify what part of their personal information was exposed or why that

                                  20   information is private. Id. Relatedly, Plaintiffs do not explain how that exposure would be

                                  21   offensive or objectionable to a reasonable person. Id. at 8. Second, Facebook emphasizes that

                                  22   Plaintiffs do not allege that Facebook publicized their private information to the public at large.

                                  23   Id. at 9. Finally, Facebook notes that Plaintiffs fail to plead that Facebook acted with knowledge

                                  24   or reckless disregard of the fact that a reasonable person would consider the publicity at issue

                                  25   highly offensive. Id. at 10.

                                  26          The Court agrees that Plaintiffs have failed to plead sufficient facts to survive a motion to

                                  27   dismiss their claim for public disclosure of private facts. While Plaintiffs assert that “Facebook

                                  28   exposed [their] privacy, personal information, personal messages, and personal activities to known
                                                                                          3
                                   1   and unknown companies without consent,” Compl. ¶ 23, they do not identify the content of the

                                   2   messages that were exposed or what makes the exposed information personal or private. As in

                                   3   another case in this district alleging invasion of privacy claims, “[t]he problem for Plaintiffs . . . is

                                   4   that to the extent Plaintiffs intend to allege that they have a privacy interest in the specific content

                                   5   of their emails” – or in this case, instant messages – “their allegations are fatally conclusory. The

                                   6   Complaint merely alleges that Plaintiffs’ [messages] were ‘private’ without alleging any facts

                                   7   related to what particular [messages Defendant] intercepted, or the content within particular

                                   8   [messages].” In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1041 (N.D. Cal. 2014). As in Yahoo,

                                   9   Plaintiffs’ conclusory allegations of exposure of their “private messages” fail to state a claim.

                                  10           Plaintiffs also fail to allege that Facebook publicized their information. “Liability for the

                                  11   common-law tort [of public disclosure of private facts] requires publicity; disclosure to a few

                                  12   people in limited circumstances does not violate the right.” Ignat v. Yum! Brands, Inc., 214 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 808, 820 (2013). Publicity “means that the matter is made public, by communicating it

                                  14   to the public at large, or to so many persons that the matter must be regarded as substantially

                                  15   certain to become one of public knowledge.” Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1062

                                  16   (N.D. Cal. 2014). Here, Plaintiffs assert broadly that Facebook allowed “known and unknown

                                  17   companies” to access their private messages. Compl. ¶ 23. Without more, the Court cannot

                                  18   conclude that Facebook communicated the information at issue to so many persons that the

                                  19   information was substantially certain to become public knowledge. Thus, Plaintiffs have failed to

                                  20   plead the publicity element of their claim, another deficiency demanding dismissal.

                                  21           For the reasons above, Claim Two, pleading public disclosure of private facts, is

                                  22   dismissed. However, because Plaintiffs could potentially cure their claim by alleging additional

                                  23   facts, dismissal of Claim Two is with leave to amend.

                                  24           C.      Claim Three

                                  25           “Under California law, to state a claim for breach of contract a plaintiff must plead the

                                  26   contract, plaintiffs’ performance (or excuse for nonperformance), defendant’s breach, and damage

                                  27   to plaintiff therefrom.” Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1028 (N.D. Cal. 2012).

                                  28   Facebook argues that Plaintiffs’ breach of contract claim fails because Plaintiffs do not identify the
                                                                                           4
                                   1   contract provision Facebook allegedly breached. ECF No. 14 at 10. The Court agrees, and will

                                   2   dismiss the claim on this basis. Without identifying, in the complaint, the specific contractual

                                   3   provisions alleged to have been breached, Plaintiffs have not adequately pleaded the contract. See,

                                   4   e.g., In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 979 (N.D. Cal. 2016) (Without

                                   5   “refer[ring] to any contractual language or any contractual provisions that [Defendant] allegedly

                                   6   breached . . . Plaintiffs’ conclusory statements . . . are insufficient to survive a motion to

                                   7   dismiss.”); Young v. Facebook, Inc., 790 F. Supp. 2d 1110, 1117 (N.D. Cal. 2011) (“In an action

                                   8   for breach of a written contract, a plaintiff must allege the specific provisions in the contract

                                   9   creating the obligation the defendant is said to have breached.”).

                                  10          Facebook also argues, again correctly, that that Plaintiffs have failed to make out a legally

                                  11   cognizable claim for damages. ECF No. 14 at 11. The complaint alleges that Facebook’s

                                  12   exposure of data “brings us the Plaintiffs at a high risk of our lives and security. Knowing that
Northern District of California
 United States District Court




                                  13   more than 150 companies and their employees have all of our private information keeps us under

                                  14   harm and fear not just for our lives but our children.” Compl. ¶ 13. To the extent that Plaintiffs’

                                  15   damages claims are based on emotional distress, the claims are not cognizable under California

                                  16   law. See Low, 900 F. Supp. 2d at 1028 (“Emotional and physical distress damages are not

                                  17   recoverable on a California contract claim.”); Svenson v. Google Inc., 65 F. Supp. 3d 717, 725

                                  18   (N.D. Cal. 2014) (Increased risk of identity theft is “too speculative to satisfy the pleading

                                  19   requirement of contract damages.”); Ruiz v. Gap, Inc., 622 F. Supp. 2d 908, 917 (N.D. Cal. 2009),

                                  20   aff’d, 380 F. App’x 689 (9th Cir. 2010) (Under California contract law, a Plaintiff “cannot show

                                  21   he was actually damaged by pointing to his fear of future identity theft.”). Plaintiffs must plead

                                  22   legally cognizable contract damages to state a contract claim. Because they have not done so,

                                  23   Claim Three is dismissed on this additional basis.

                                  24          Because the Court concludes that the allegation of additional facts may cure Plaintiffs’

                                  25   breach of contract claim, dismissal of Claim Three is without prejudice.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           5
                                   1                                            CONCLUSION

                                   2          For the reasons above, Facebook’s motion to dismiss is granted, and the Court dismisses

                                   3   the complaint in full. Dismissal of Claim One is with prejudice. Claims Two and Three are

                                   4   dismissed with leave to amend within thirty days of the date of this order.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 23, 2019
                                                                                       ______________________________________
                                   7
                                                                                                     JON S. TIGAR
                                   8                                                           United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
